Citation Nr: 0416230	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  03-18 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for Type II diabetes 
mellitus.

3.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

5.  Entitlement to service connection for Parkinson's 
disease.

6.  Entitlement to service connection for a low back 
disorder.

7.  Entitlement to an effective date, prior to February 22, 
2002, for a grant of service connection for post-traumatic 
stress disorder (PTSD).

8.  Entitlement to an effective date, prior to May 31, 2003, 
for an initial 50 percent evaluation for PTSD.


9.  Entitlement to an initial disability evaluation in excess 
of 50 percent for PTSD.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from May 1962 to 
September 1966.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  The Lincoln VARO now has 
jurisdiction of the claims decided in a February 2003 rating 
decision issued from the VARO in Cleveland, Ohio and 
subsequently appealed. 

The record shows the veteran has not filed a notice of 
disagreement with the RO rating decision in March 2004 that 
denied service connection for a left knee disability.  

Finally, the issues of service connection for bilateral 
hearing loss, IBS, GERD, Parkinson's disease and a low back 
disorder and an initial rating in excess of 50 percent for 
PTSD are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.




FINDINGS OF FACT

1.  The veteran has diabetes mellitus type II and competent 
evidence establishes he had in service duty or visitation in 
the Republic of Vietnam. 

2.  There is no evidence to establish that a formal or 
informal claim for service connection of PTSD was filed 
earlier than February 22, 2002.

3.  Beginning on February 22, 2002, the manifestations of 
PTSD, overall, have produced occupational and social 
impairment and difficulty in establishing and maintaining 
effective relationships.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, may be presumed to have been 
incurred in active service as secondary to herbicide 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307(a)(6)(d), 3.309(e) (2003); VAOPGCPREC 27-97.

2.  The criteria for an effective date, prior to February 22, 
2002, for a grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002; 38 C.F.R. §§ 3.155, 3.157, 3.159, 3.160, 3.400 (2003).

3.  The criteria for an effective date for an initial 50 
percent evaluation for PTSD retroactive to February 22, 2002, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.7, 4.130; 
Diagnostic Code 9411 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service Connection for Type II Diabetes Mellitus

The service medical records are unremarkable regarding 
diabetes mellitus.  The veteran's record of separation shows 
approximately 13 months of foreign or sea service and receipt 
of the Armed Forces Expeditionary Medal.  His personnel 
records confirm his assignment to the USS Princeton (LPH-5) 
from October 1964 to December 1964, and participation in 
direct support of military operations in Vietnam from 
September 1964 to January 1965.  He has provided a photograph 
showing his presence in a helicopter unloading supplies in a 
Vietnam relief effort.  Historical information for the USS 
Princeton notes flood relief work, delivering flood relief 
supplies, in Vietnam beginning in November 1964.  

The veteran filed his initial claim with VA in July 2001 for 
diabetes related to Agent Orange exposure.  A January 2002 
counseling report notes the veteran had Type II diabetes.  
Contemporaneous VA clinical records refer to noninsulin 
dependent diabetes controlled with weight loss and show the 
diagnosis of Type II diabetes mellitus in February 2004.  


Earlier Effective Date for Service Connection for PTSD
and an Initial Disability Rating of 50 Percent.

No reference to PTSD or any psychiatric disorder or pertinent 
treatment appears in the VA compensation claim the veteran 
filed in July 2001, or in his formal application form 
received in August 2001.  Private medical records received in 
January 2002 show numerous clinical record entries variously 
dated in 2001 without reference to any psychiatric disorder.  
A VA Form 3101 (Request for Information) dated January 16, 
2002 was a request to the service department for the 
veteran's complete medical/dental record.  

A RO development letter to the veteran on the same day asked 
him for information that would establish service in Vietnam 
since he had indicated such service in his application.  A 
copy was sent to the former representative.  The application 
form shows he reported service in Vietnam from February 1964 
to March 1965. 

The claims file contains a VA report of contact form dated 
February 22, 2002 with the veteran's attorney.  Another 
document shows the attorney requested to review the veteran's 
claims file on February 22, 2002.  The report of contact 
refers to the attorney's claim that representation forms had 
been submitted in October 2001.  The record does show that 
the veteran revoked a previous power of attorney in October 
2001 and that the RO received documentation of a limited 
power of attorney on February 21, 2002 that is dated earlier 
in February and signed by the appellant.  

Another correspondence from the attorney referred to a 
request for a "22a" on April 3, 2002, and that apparently 
one had been mailed to VA on March 4, 2002.  VA wrote to the 
attorney in April 2002 to acknowledge receipt of an unlimited 
power of attorney that the attorney completed on October 18, 
2001.  The appointment form was a facsimile copy sent to VA 
on April 10, 2002.  

On March 5, 2002, the RO received several documents from the 
veteran's attorney.  The cover letter indicated the documents 
were being resubmitted, as they had not been located upon 
review of the claims file in February 2002.  One document was 
a copy of a VA Form 21-4142 dated October 15, 2001 requesting 
any information related to PTSD and other disorders from a 
regional medical center.  There was a VA Form 21-4138 also 
dated October 15, 2001 to the RO requesting service 
connection for several disorders including PTSD.  The 
enclosures also contained what were described as a general 
information data form and another form identified in the 
cover letter as a "Stressor Letter". 

A private readjustment counselor stated in a January 2002 
report to a Vet Center clinician that three initial 
assessment sessions had been completed with the veteran.  The 
veteran reported difficulty sleeping, depression and anxiety 
in the past year and loss of interest in most of his favorite 
activities.  

The Axis I diagnoses included PTSD and the Axis V showed a 
current GAF (Global Assessment of Functioning Scale) of 60.  
Follow-up quarterly reports through June 2002 show the 
veteran reportedly showed "considerable improvement" but 
during the next period he was described as "fairly stable" 
having difficulty with occasional intrusive thoughts, 
depression, anxiety, sleep disturbance and anger control.  
The report indicates the veteran's primary physician 
recommended monthly counseling.

In May 2003 the RO granted service connection for PTSD and 
assigned a 30 percent rating from February 22, 2002, the 
effective date for service connection.  In a VA Form 119 
dated May 12, 2003, it was reported that the veteran's former 
representative had been contacted for any information 
regarding when a claim for PTSD had been filed.  It was noted 
that the record was searched for a misfiled document and that 
the current representative was also contacted.

A VA psychiatry examiner on May 31, 2003 described the 
veteran's various manifestations that met the criteria for 
the PTSD diagnosis.  In addition, the veteran was described 
as neat, cooperative, oriented in three spheres and having 
intact memory.  He had fair insight, good judgment, an 
anxious affect and an overall sad mood.  The diagnosis on 
Axis I was PTSD and the Axis V GAF was 55 for current 
functioning.  The examiner stated that the veteran had some 
occupational and social impairment with reduced reliability 
and productivity, some disturbances of motivation and mood 
and some difficulties in establishing and maintaining 
effective relationships.  

The RO in June 2003 issued a rating decision that increased 
the initial rating for PTSD to 50 percent from May 31, 2003, 
the date of the VA examination.

On August 19, 2003 the RO sent the veteran's attorney an 
electronic mail message that invited the attorney to bring in 
the submission cover letter used with the original claim for 
PTSD in order to discuss obtaining an earlier effective date. 


The attorney's correspondence dated August 20, 2003 with 
enclosures contains a handwritten annotation that the 
documents submitted duplicated information of record.  
According to the cover letter one of the documents submitted 
was a VA request for information dated January 16, 2002.  In 
the letter this document is described this as a request for 
pages from the veteran's personnel file regarding PTSD, dates 
of assignment, decorations, etc., and stated was clear 
evidence the claim should be earlier than February 22, 2002.


Criteria

General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If not shown during service, service connection may be 
granted for presumptive disease such as diabetes mellitus if 
shown disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2002), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  

A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary bass for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii).  

VA General Counsel has stated that service in a deep-water 
vessel in waters offshore the Republic of Vietnam does not 
constitute service "in the Republic of Vietnam."  See 
VAOPGCPREC 27-97.  VA General Counsel has stated that service 
of a Vietnam era veteran whose only contact with Vietnam was 
flying high altitude missions in Vietnamese airspace should 
not be considered "service in Vietnam" as used in section 
3.313.  See VAOPGCPREC 7-93.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, type II 
diabetes mellitus, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea) and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term 
"soft-tissue sarcoma" includes epithelioid sarcoma.  38 
C.F.R. § 3.309(e).  

As revised by final rule, 38 C.F.R. § 3.309(e) will expressly 
provide that chronic lymphocytic leukemia (CLL) will be 
presumed service connected in any veteran who was exposed to 
certain herbicide agents during service. Veterans who served 
in the Republic of Vietnam between January 9, 1962, and May 
7, 1975, are presumed to have been exposed to such herbicide 
agents.  Veterans who served only in other locations or at 
other times, including those who served on naval vessels in 
the territorial waters of Vietnam but never set foot within 
the Republic of Vietnam, would need to establish that they 
were exposed to herbicide agents during service.  See 68 Fed. 
Reg. 59540-59542 (Oct. 16, 2003). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within thirty years, after the last date 
on which the veteran was exposed to a herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in Sec. 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600, 42,604 (June 
24, 2002).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit (CAFC) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA), competent lay evidence is 
defined as any evidence not requiring that the proponent have 
specialized education, training or experience.  



Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a lay person.  
38 C.F.R § 3.159(a)(1).

In the regulations implementing the VCAA, competent medical 
evidence is defined as evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions.  

Competent medical evidence may also mean statements conveying 
sound medical principles found in medical treatises.  It 
would also include statements contained in authoritative 
writings such as medical and scientific articles and research 
reports or analyses.  See 38 C.F.R § 3.159(a)(2).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).


Criteria-Effective Date for Service Connection

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400(b)(2).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  

If received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  (b) A communication received 
from a service organization, an attorney, or agent may not be 
accepted as an informal claim if a power of attorney was not 
executed at the time the communication was written.  (c) When 
a claim has been filed which meets the requirements of § 
3.151 or § 3.152, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155.

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  Acceptance of a report of examination 
or treatment as a claim for increase or to reopen is subject 
to the requirements of Sec. 3.114 with respect to action on 
Department of Veterans Affairs initiative or at the request 
of the claimant and the payment of retroactive benefits from 
the date of the report or for a period of 1 year prior to the 
date of receipt of the report.  38 C.F.R. § 3.157.

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  In addition, receipt of one of the 
following will be accepted as an informal claim in the case 
of a retired member of a uniformed service whose formal claim 
for pension or compensation has been disallowed because of 
receipt of retirement pay.  The evidence listed will also be 
accepted as an informal claim for pension previously denied 
for the reason the disability was not permanently and totally 
disabling.

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  
The date of a uniformed service examination which is the 
basis for granting severance pay to a former member of the 
Armed Forces on the temporary disability retired list will be 
accepted as the date of receipt of claim.  The date of 
admission to a non-VA hospital where a veteran was maintained 
at VA expense will be accepted as the date of receipt of a 
claim, if VA maintenance was previously authorized; but if VA 
maintenance was authorized subsequent to admission, the date 
VA received notice of admission will be accepted.  

The provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.

(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.

(3) State and other institutions.  When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by the Department of Veterans Affairs of examination 
reports, clinical records, and transcripts of records will be 
accepted as the date of receipt of a claim if received from 
State, county, municipal, recognized private institutions, or 
other Government hospitals (except those described in 
paragraph (b)(1) of this section).  These records must be 
authenticated by an appropriate official of the institution.  
Benefits will be granted if the records are adequate for 
rating purposes; otherwise findings will be verified by 
official examination.  Reports received from private 
institutions not listed by the American Hospital Association 
must be certified by the Chief Medical Officer of the 
Department of Veterans Affairs or physician designee.  
38 C.F.R. § 3.157.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  (38 U.S.C. 5101(a)).  

A claim by a veteran for compensation may be considered to be 
a claim for pension; and a claim by a veteran for pension may 
be considered to be a 
claim for compensation.  

The greater benefit will be awarded, unless the 
claimant specifically elects the lesser benefit.  38 C.F.R. 
§ 3.151.

Claim: Application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).


Criteria-Initial Rating for PTSD

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The applicable criteria provide a 10 percent evaluation in 
the presence of occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

A 30 percent evaluation is provided in the presence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is to be assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships).

A 100 percent evaluation is provided for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130 (2001).  

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim remains 
open as long as the rating schedule provides for a higher 
rating.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating rather than a claim for 
increase but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  

In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  Unless 
specifically provided, on basis of facts found. 38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(a).

The law and regulations governing the effective date for an 
award of increased compensation are set out in 38 U.S.C.A. 
§ 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 3.400(o)(1), (2) 
which provide that the effective date shall be the date of 
claim or date entitlement arose, whichever is later, but that 
increased disability compensation may be granted from the 
date an ascertainable increase occurred during the one year 
period prior to the date of receipt of claim, otherwise date 
of claim.  
Ascertainable (to ascertain) means "to find out definitely; 
learn with certainty or assurance; determine".  The Random 
House College Dictionary, 78 (Rev. ed. 1982).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 117 (1999). 

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 U.S.C.A. § 3.321(b)(1) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).  The Secretary shall consider all information and lay 
and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).

Analysis

Preliminary Matter: Duty to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified principally at 
38 C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issues of service connection 
for type II diabetes mellitus, the effective date for a grant 
of entitlement to service connection for PTSD, and the 
initial 50 percent rating has been properly undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a substantial grant of benefits.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of these claims without 
benefit to the appellant.  Bernard, supra.  

Applying the recent precedent opinion of the VA General 
Counsel, the applicable initial evaluation for PTSD or the 
effective date for its service connection does not require 
another VCAA notice.  The General Counsel reasoned that under 
38 U.S.C. § 5103(a), the Department of Veterans Affairs (VA), 
upon receipt of a complete or substantially complete 
application, must notify the claimant of the information and 
evidence necessary to substantiate the claim for benefits.  

Under 38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by grant of the benefits 
sought or withdrawal of the notice of disagreement.  

If, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-03.  

Here the veteran received appropriate notice under the 
applicable notice and duty to assist provisions, mainly 
through the development to confirm Vietnam service and the 
initial rating denial in February 2003 as to what elements 
were needed to establish the claim of service connection for 
PTSD.  Thus, the reasoning applied in the situation discussed 
in VAOPGCPREC 8-03 would be as applicable to the situation in 
this case where the appeal of the initial rating was brought 
from the May 2003 grant of service connection.  

Thus any deficiency in VCAA notice is essentially harmless.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
Board notes the emphatic response from the veteran's attorney 
to the request for additional evidence regarding the claim 
for an earlier effective date and VA's more than adequate 
effort assistance to obtain a complete record through its 
contacts with prior and current representatives and in 
searching for documents on the theory they were received but 
misplaced.  Further, the holding in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) would not be applicable in light of the 
precedent opinion cited to previously.

The VCAA is not an excuse to remand all claims.  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001) holding a remand 
under the VCAA is not required where an appellant was fully 
notified and aware of the type of evidence required to 
substantiate a claim and no additional assistance would aid 
in further developing the claim.  

The duty to notify and the duty to assist having been 
satisfied to the extent necessary for an informed 
determination of the specified issues, the Board will proceed 
to the merits.  


Service Connection for Type II Diabetes Mellitus

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).


In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted)).  

The Board notes that diabetes mellitus, type II, was not 
shown in service or for many years thereafter.  It was not 
shown disabling to a compensable degree during the first post 
service year.  Thus, entitlement to service connection on a 
direct or presumptive basis with application of general 
criteria is not warranted and in any event such entitlement 
is not argued.

The veteran has argued that type II diabetes mellitus may be 
attributed to herbicide exposure in connection with his 
military service that was primarily in the offshore waters of 
Vietnam.  He has asserted that he was physically in Vietnam 
during his service, albeit briefly in transporting relief 
supplies.

There is no dispute that he does in fact have type II 
diabetes mellitus.  The substantial quantity of private and 
VA medical records and correspondence submitted in support of 
his claim confirm this.

The applicable law and its intended interpretation do permit 
a favorable determination of his claim.  While the veteran 
did in serve in the Vietnam waters offshore for several 
months, the Board finds his service involved duty or 
visitation in the Republic of Vietnam in late 1964.  He has 
submitted documents that are presumed truthful 
representations of the nature of his contact with the Vietnam 
mainland.  That he was pictured in a helicopter unloading 
provisions in Vietnam during a documented relief effort is 
not disputed.  

Moreover, although the VA General Counsel has concluded that 
service in a deep-water vessel in waters offshore the 
Republic of Vietnam does not constitute service "in the 
Republic of Vietnam" that simply excludes those service 
personnel who did not have any land contact in Vietnam.  In 
addition contact with Vietnam only through high altitude 
flights is similarly excluded.  See VAOPGCPRECS 7-93 and 27-
97.  Thus his contact with Vietnam, albeit brief, would come 
within the applicable regulation for presumptive service 
connection.  

The Board's application of the pertinent governing laws and 
regulations does permit a grant of entitlement to service 
connection for diabetes mellitus, type II as secondary to 
herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307(a)(6)(d), 3.309(e) (2003); See also 68 Fed. 
Reg. 59540, 59541 (October 16, 2003), VAOPGCPREC 27-97.

The veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance.  Here, the benefit of the 
doubt doctrine is applicable as the preponderance of the 
evidence is not against the claim.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).


Effective Date-Service Connection for PTSD

The basis for the RO selection of the February 22, 2002 
effective date is readily apparent from the record based upon 
the report of contact with the current representative on that 
date and in person review of the claims file apparently 
conducted on that date.  Where a claim is not received within 
one year after separation from service, the statutory and 
regulatory law provides that the effective date generally is 
the date of receipt of claim or date entitlement arose, 
whichever is later. See 38 U.S.C. § 5110(a); 38 C.F.R. § 
3.400 (1998); Tucker v. West, 11 Vet. App. 369, 372 (1998); 
Dinsay v. Brown, 9 Vet. App. 79, 87 (1996).  


The attorney's principal argument for an earlier effective 
date for an award of service connection for PTSD is that VA 
received the necessary information in October 2001, and lost 
or misplaced the information.  The appellant subsequently 
submitted VA and attorney generated forms to show that the 
claim had been filed earlier.  VA in turn asserts that the 
claim related information was not filed until early in 2002. 

Based on the presumption of regularity afforded government 
actions, it is presumed that the RO properly records forms or 
information that it receives.  However, the presumption may 
be rebutted by clear evidence to the contrary.  Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994).  Once the presumption of 
regularity is rebutted, the burden shifts to the Secretary to 
establish that the appellant did not file the material as 
claimed.  See for example Ashley v. Derwinski, 2 Vet. App. 
307, 309 (1992). 

In this case, the attorney submitted a copy of the original 
power of attorney dated in October 2001.  The report of 
contact in February 2002, apparently based upon the inperson 
review, did not mention any documentation deficiency 
regarding a claim for PTSD.  The content was solely directed 
to evidence of attorney representation.  

It was not until March 2002, that the documents dated in 
October 2001 that refer to a claim for PTSD were submitted.  
Then it was not until early in 2003 that the attorney 
asserted a VA information form dated in January 2002 referred 
to characteristic development in a PTSD claim.  

The appellant's attorney did not produce the transmittal 
letter for the October 2001 evidentiary submissions although 
the RO asked for it.  Nor did the attorney offer any 
explanation for not submitting it.  The Board observes that 
the attorney consistently documented information being 
transmitted to VA with cover letters.  The appellant has the 
burden of proof to demonstrate by clear evidence to the 
contrary that the RO did not properly discharge its 
responsibilities.  


It is well settled that there is a presumption of regularity 
of the administrative process absent clear evidence to the 
contrary. Warfield v. Gober, 10 Vet. App. 483, 486 (1997); YT 
v. Brown, 9 Vet. App. 195, 199 (1996); Ashley v. Derwinski, 2 
Vet. App. 62, 64-65 (1992).  However if the appellant submits 
clear evidence to the effect that VA's 'regular' practices 
are not followed or are not regular, the Secretary is no 
longer entitled to the benefit of the presumption.  Then the 
burden shifts to the Secretary to show that the document was 
not received from the appellant. Warfield, 10 Vet. App. at 
486 (emphasis added); see also Rosler v. Derwinski, 1 Vet. 
App. 241, 242 (1991). 

It is well established that evidence of nonreceipt by either 
the veteran or the veteran's representative standing alone, 
is not the type of clear evidence to the contrary which would 
be sufficient to rebut the presumption of regularity.  
Warfield, 10 Vet. App. at 486.  Thus where, as here, the 
situation is reversed, the appellant could establish at a 
minimum that the evidentiary information dated in October 
2001 was properly mailed to VA at that time claimed.  A 
review of the record shows that the appellant's attorney did 
not provide the transmittal letter from the October 2001 
claim in response to the RO invitation in early 2003.  
Instead the attorney provided duplicates of previously 
documented information.  Moreover, the attorney did not 
explain why that documentation could not be provided.  The 
obvious practice as evidenced from numerous other 
correspondences from the attorney is to provide such 
documentation with any submission.  

The appellant has also failed to submit clear evidence that 
VA procedures were not followed.  The Board must point out 
that the VA information form dated in January 2002 did not 
ask for PTSD specific information.  There was no reference to 
such a form being in the file when the attorney reviewed the 
claims file in February 2002, and the RO upon review of the 
information submitted in early 2003 confirmed it duplicated 
other information on file.  So the attorney may characterize 
the information form in a manner favorable to the claim, but 
the information on file does not substantiate that 
construction.  The information request form dated January 16, 
2001 on file shows only that service medical/dental records 
were being requested in development of the claim filed in 
July 2001, and that claim was for several disorders other 
than PTSD.  

Further, an assertion of inadequate processing alone does not 
rise to the level of "clear evidence to the contrary."  See 
Warfield, supra.  What the appellant's attorney has not 
submitted to support this aspect of the claim is evidence 
recounting experiences with VA practices and procedures that 
could serve as clear evidence to the contrary required to 
rebut the presumption of administrative regularity. See for 
example Ashley, 2 Vet. App. at 66.  Therefore, the Board 
finds that the appellant has not presented clear evidence to 
the contrary to rebut the presumption that VA would have 
properly developed the PTSD claim had it been received in 
October 2001.  

The evidence that preponderates against this claim is the 
absence of any documentation to support the filing of the 
representation agreement and claim for service connection for 
PTSD in October 2001.  In addition there is no indication 
that the claims file was lost and rebuilt at any time after 
the July 2001 claim for VA compensation.   

In addition, it is provided under 38 C.F.R. § 3.155(a) that 
an informal claim may, in some circumstances, be considered 
to be the date of a claim.  Servello v. Derwinski, 3 Vet. 
App. 196, 199 (1992); 38 C.F.R. § 3.1(p) (2003).  There is no 
argument here of an informal claim earlier, that is one 
coinciding with the July 2001 claim.  Other VA benefit claims 
were being pursued without any reference to a pending claim 
for PTSD.  The record shows that the submissions to the RO 
prior to February 2002 sought various VA benefits other than 
service connection for PTSD.  See also Buckley v. West, 12 
Vet. App. 76, 82-83 (1998); Suttman v. Brown, 5 Vet. App. 
127, 132 (1993); EF v. Derwinski, 1 Vet. App. 324, 326 
(1991). 

As previously stated, the effective date for an award of VA 
benefits shall, in general, not be earlier than the date of 
receipt of the application.  See 38 U.S.C.A. § 5110(a).  For 
the reasons stated, the Board concludes that the effective 
date of the appellant's entitlement to service connection for 
PTSD could be no earlier February 22, 2002, as no formal or 
informal claim was filed earlier.


PTSD-Initial Disability Rating

On a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation unless there is a 
clearly expressed intent to limit consideration to a specific 
disability rating.  AB v. Brown, 6 Vet. App. 35, 38-39 
(1993).

The distinction between disagreement with an original rating 
and a claim for an increased rating is important in terms of 
determining what evidence is to be used to decide the 
original rating.  See Fenderson, 12 Vet. App. at 126 and 
Francisco, 7 Vet. App. at 58.  As this appeal concerns an 
original rating, Fenderson controls.  

The clinical records regarding the veteran's PTSD 
manifestations, including his comprehensive examinations, 
persuade the Board that his PTSD was manifested by a 
consistent level of severity.  Thus, the Board concludes that 
the 50 percent rating more nearly approximated the PTSD 
manifestations throughout the period from the February 2002 
effective date for compensation purposes.  

The applicable criteria include a variety of characteristic 
manifestations that offer a clearer framework for analysis, 
criteria that direct the rater to the significant 
manifestations at each incremental level in the general 
rating formula.  

The Board believes that the 50 percent evaluation is correct 
initially based on the facts found.  For example, the January 
2002 private report is a comprehensive summary and the GAF of 
60 contemplates symptoms that correspond to examples in the 
50 percent rating criteria and moderate difficulty in 
occupational or social functioning.  The summary of the 
private sessions through mid 2002 seems to indicate the 
veteran has a need for frequent monitoring in several areas.  
Overall the level of impairment more clearly reflected in the 
My 2003 VA evaluation seems to have been present all along.  
PTSD was the only psychiatric disorder the examiner in May 
2003 noted on Axis I.  Other disorders mentioned on the 
January 2002 private report are not rated as nonservice 
connected and were not reported on the more recent 
examination.  Thus the Board may reasonably assign both GAF 
scores entirely to PTSD manifestations.  

The record overall as shown in the frequency of treatment, 
the recorded complaints, work and interpersonal history, 
viewed liberally shows a PTSD disability that fits well with 
criteria that recognize appreciable difficulty in 
occupational and social functioning.  The examination in May 
2003 with the GAF 55 showed an increase relative to 
impairment in job and social functioning.  However, the GAF 
scores corresponded to moderate symptoms on two examinations 
more than a year apart.  

Thus, based on these reports, there is a plausible basis for 
a higher initial rating on a facts found basis for the entire 
period.  Regarding the GAF rating scheme see, for example, 
the references in Baker v. West, 11 Vet. App. 163 (1998), 
Richard v. Brown, 9 Vet. App. 266 (1996), Cathell v. Brown, 8 
Vet. App. 539 (1996) and Carpenter v. Brown, 8 Vet. App. 240 
(1995).  The Board finds the comprehensive psychiatric 
examinations and summary of ongoing treatment favor the 
initial 50 percent rating effective from February 2002.  
Mittleider v. West, 11 Vet. App. 181 (1998).  

The Board has decided only that the initial rating should be 
at least 50 percent based on a facts found basis.  The need 
for further development before consideration of an initial 
rating higher than 50 percent on appeal is explained in the 
remand portion of this decision.  


ORDER

Entitlement to service connection for diabetes mellitus type 
II is granted.

Entitlement to an effective date, prior to February 22, 2002, 
for a grant of service connection for PTSD is denied.

Entitlement to an effective date for an initial 50 percent 
evaluation for PTSD retroactive to February 22, 2002, is 
granted, subject to the regulations governing the payment of 
monetary awards.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In this case, the record shows that in January 2002 and July 
2003 letters the RO did provide the veteran with notice of 
the VCAA and this law's requirements, particularly VA's 
obligation to inform the claimant as to which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 
2002).  Thus, the veteran has been provided VCAA notice that 
is compliant with Quartuccio, supra.  

The veteran asserts service connection for IBS and GERD is 
warranted as secondary to PTSD, that Parkinson's disease is 
related to chemical exposure aboard the USS Princeton and 
that a low back disorder is related to the extreme physical 
labor workplace duties on that ship.  The January 2002 
counseling statement noted hiatal hernia and "acid reflex".  
Thus the record shows the current existence of a 
gastrointestinal disorder, Parkinson's disease and a low back 
disorder as linked to military service by competent evidence.  
Therefore a medical examination/opinion "necessary" for an 
informed determination.  

Regarding service connection for hearing loss, it is apparent 
that the VA examiner n 2003 did not have a complete record.  
For example, a private medical report in 2001 referred to a 
prior audiogram 10 years earlier and there was no 
interpretation of the hearing thresholds shown on the 2001 
audiometry report.  Further, the veteran stated his former 
employer told him that his hearing loss was related to noise 
exposure in the military and he reported treatment for 
hearing loss beginning in the mid 1990's.  In addition, 
according to a January 2002 medical report, the veteran 
receives Social Security (SSA) disability benefits.  The VA 
cannot unilaterally declare SSA records irrelevant to service 
connection claims.  See Quartuccio, supra.  Thus the VA 
medical opinion regarding the veteran's hearing loss is of 
diminished value in the absence of a complete record. 

As for the initial rating for PTSD, a recent clinical entry 
in early 2004 noted the depression screen was positive where 
earlier it had been negative.  The May 2003 VA examination 
referred to ongoing counseling but the most recent reports 
end in mid 2002.  Thus, there is evidence his disability has 
worsened since the last examination, and with the record 
being incomplete, it is insufficient to decide the claim for 
an initial evaluation greater than 50 percent on a facts 
found basis.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).

Accordingly, the case is REMANDED to the VBA AMC for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his PTSD, 
gastrointestinal disorder/IBS or GERD, 
Parkinson's disease, low back disorder 
and hearing loss since military service.  
He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.  The veteran or his 
representative should be encouraged to 
provide any medical articles he claims 
support an association between stress and 
gastrointestinal disorders and between 
chemical exposure and Parkinson's 
disease.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).
Thereafter the following should be 
completed:

5.  The VBA AMC should arrange for VA 
special gastrointestinal and psychiatric 
examinations of the veteran by 
appropriate specialists including on a 
fee basis for the purpose of ascertaining 
whether there exists any causal 
relationship between his service-
connected PTSD and IBS and/or GERD or 
other gastrointestinal disorder found 
including on the basis of aggravation.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies must be conducted.  It is 
requested that the examiners address the 
following medical issues:

(a) Is it at least as likely as not that 
the veteran's IBS, GERD or 
gastrointestinal disorder found is 
causally related to his service-connected 
PTSD?

(b) If no such relationship is determined 
to exist, the examiners must be requested 
to express an opinion as to whether it is 
at least as likely as not that the 
service-connected PTSD aggravates the 
veteran's gastrointestinal disorder, 
claimed as IBS/GERD.  If such aggravation 
is determined to exist, the examiners 
must address the following medical 
issues:

(c) The baseline manifestations which are 
due to the effects of GRED/IBS or other 
gastrointestinal disorder found;

(d) The increased manifestations which, 
in the examiners' opinions, are 
proximately due to service-connected PTSD 
based on medical considerations; and

(e) The medical considerations supporting 
an opinion that increased manifestations 
of such gastrointestinal disorder(s) are 
proximately due to service-connected 
PTSD.

Any opinions express by the examiners 
must be accompanied by a complete 
rationale.

6.  The VBA AMC should arrange for a VA 
examination of the veteran by an 
appropriate medical specialist including 
on a fee basis for the purpose of 
ascertaining the current nature, extent 
of severity, and etiology of Parkinson's 
disease.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issues:

Is it at least as likely as not that 
Parkinson's disease is related to service 
on any basis to include exposure to 
chemicals including herbicides during 
military service, and if not is 
Parkinson's disease aggravated by any 
service-connected disability?

If such aggravation is shown to be 
present, the medical examiner must 
address the following medical issues:

(a) What are the baseline manifestations 
that are due to the effects of 
Parkinson's disease found on examination?

(b) What are the increased manifestations 
that, in the examiner's opinion, are 
proximately due to the service-connected 
disability?

(c) What are the medical considerations 
supporting an opinion that increased 
manifestations of Parkinson's disease 
found are proximately due to the service-
connected disability?




Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

7.  The VBA AMC should arrange for a VA 
examination of the veteran by an 
orthopedic surgeon or other available 
appropriate medical specialist including 
on a fee basis for the purpose of 
ascertaining the current nature, extent 
of severity, and etiology of any low back 
disorder(s) that may be present.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issues:

Is it at least as likely as not that any 
low back disorder(s) found on examination 
is/are related to service on any basis to 
include claimed "extreme physical 
labor" during military service or a left 
knee disorder on any basis, or if 
preexisting service, was/were aggravated 
thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.





8.  The VBA AMC should arrange for a VA 
examination of the veteran by a 
specialist in otolaryngology diseases 
including on a fee basis if necessary for 
the purpose of ascertaining the current 
nature, extent of severity, and etiology 
of any hearing loss disability that may 
be present.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

Is it at least as likely as not that any 
hearing loss disability found on 
examination is/are related to service on 
any basis to include noise exposure or as 
secondary to a service connected 
disability including diabetes mellitus? 
(The examiner in 2003 implied that 
diabetes was in part a factor in etiology 
of the hearing loss.)

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.



9.  The VBA AMC should arrange for a VA 
special psychiatric examination of the 
veteran including on a fee basis if 
necessary for the purpose of ascertaining 
the current nature and extent of severity 
of PTSD.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was made available for review 
in conjunction with the examination.  

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to PTSD, the 
examiner should specify which symptoms 
are associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  

If a psychiatric disorder(s) other than 
PTSD is or are found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to PTSD, and, if 
not so related, whether the veteran's 
PTSD has any effect on the severity of 
any other psychiatric disorder.  Any 
necessary special studies, including 
psychological testing, should be 
accomplished.  During the examination, 
the examiner should identify all of the 
manifestations of the veteran's PTSD.  

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from PTSD.  The examiner must include a 
definition of the numerical GAF score 
assigned, as it relates to the veteran's 
occupational and social impairment.  If 
the historical diagnosis of PTSD is 
changed following examination, the 
examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

10.  Thereafter, the VBA AMC should 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  In particular, the 
VBA AMC should review the requested 
examination report(s) and required 
medical opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  
In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

11.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement 
service connection for hearing loss, 
Parkinson's disease, IBS/GERD and a low 
back disorder, and an initial rating in 
excess of 50 percent for PTSD.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims for service connection and the initial increased 
evaluation for PTSD, and may result in their denial.  
38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



